December 12, 2008


Mr. Louis A. Olivarez
1098 S. Hwy 2037
Fort Stockton, TX 79735
Ms. Carolee Donna Dennis Cox
Attorney at Law
P.O. Box 1902
Aransas Pass, TX 78335

RE:   Case Number:  08-0738
      Court of Appeals Number:  13-07-00348-CV
      Trial Court Number:  S-06-5501FL-C

Style:      LOUIS A. OLIVAREZ
      v.
      RAELA JOHNSON OLIVAREZ

Dear Counsel:

      Today the Supreme Court  withdrew  the  order  of  December  5,  2008,
dismissing the petition for review for want of jurisdiction, and  reinstated
the petition for review in the above-referenced case.
                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk

|cc:|Ms. Dorian E.     |
|   |Ramirez           |